Citation Nr: 0823009	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
chronic low back strain with degenerative disc disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974, and from November 1974 to September 1975.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2000 rating 
decision in which the RO denied the veteran's claims.  Later 
the same month, the veteran's former attorney filed a notice 
of disagreement (NOD) and the RO issued a statement of the 
case (SOC).  The veteran's attorney filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2000.  

In May 2001, the Board remanded the case to the RO for 
additional notice and development.  In February 2002, the RO 
issued a supplemental SOC (SSOC) continuing the denials.  

In July 2002, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  The Board notified the 
veteran and his representative of that development in a 
November 2002 letter.  However, the provisions of 38 C.F.R. § 
19.9 purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, 
in September 2003, the Board remanded the case to the RO for 
completion of the actions previously requested.  Thereafter, 
the RO continued denial of the claims (see the May 2006 and 
July 2007 SSOCs), and returned the matters to the Board for 
further appellate consideration.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by a 
private attorney.  However, in January 2002, the veteran 
terminated the attorney as his representative and he is now 
represented by a veteran's service organization in connection 
with these matters; the Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 22, 2002, the medical evidence does 
not show a fractured vertebrae or ankylosis of the spine.

3.  Since September 22, 2002, the medical evidence does not 
document that the veteran had any qualifying incapacitating 
episodes due to lumbar disc disease during any twelve-month 
period, or that he had any separately ratable neurological 
manifestations to be combined with the orthopedic 
manifestations.

4.  Medical evidence since September 26, 2003 does not show 
unfavorable ankylosis of the entire spine.

5.  The veteran's only service-connected disability-chronic 
low back strain with degenerative disc disease-is evaluated 
as 60 percent disabling.

6.  The veteran completed a GED, and has work experience as 
an auto mechanic, a janitor, and a prison/security guard.  

7.  The veteran's service-connected disability alone is not 
shown to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
chronic low back strain with degenerative disc disease are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002); and Diagnostic Code 5293 
(as in effect since September 23, 2002); General Rating 
Formula for renumbered Diagnostic Codes 5235-5243 and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 
2003).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In claims for increase ratings (to include a claim for a 
TDIU), a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also DAV, 327 F.3d 1339.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a May 2006 post-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate his claims for an increased rating and 
for a TDIU, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any pertinent evidence in his possession, 
consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect.  The May 2006 letter also provided 
the veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of this letter, and 
opportunity for the veteran to respond, the July 2007 SSOC 
reflects readjudication of the claims on appeal.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the May 2006 VCAA letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claims for a higher rating/TDIU and 
explained how disability ratings are determined, read 
together with the August 2000 SOC and May 2006 SSOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned is deficient 
in meeting the Vazquez-Flores requirements, the claims file 
reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his claims 
for an increased rating/TDIU.  In this regard, during the 
November 2001 and January 2005 VA examinations, the veteran 
described the effects of his disability on his usual daily 
activities and reported that he has been unemployed and on 
Social Security disability since 1992.  In addition, in July 
2006, the veteran submitted lay statements from an 
acquaintance and two former co-workers about his inability to 
lift, pull or move objects and to complete tasks.  In a 
November 2007 statement, the veteran's representative 
asserted that the veteran possesses no office skills and it 
is not reasonable to expect that he could be successfully 
retrained to such an extent as to make a substantial living 
in a sedentary job.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the veteran's statements, and those of his 
representative and an acquaintance/former co-workers 
submitted on his behalf, the Board finds that, the record 
also indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish a higher rating/TDIU.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, Social Security Administration (SSA) 
records, and the reports of VA examinations conducted in 
November 2001 and January 2005 and a March 2006 addendum.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran, by 
acquaintances/former co-workers, and by his representative, 
on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Historically, by rating action of October 1981, the RO 
granted service connection for chronic low back strain and 
assigned an initial 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (pursuant to which 
lumbosacral strain is evaluated), effective February 4, 1981.  
This rating remained unchanged until a November 1994 rating 
decision, in which the RO assigned a 20 percent rating under 
the same diagnostic code, effective November 15, 1993.  The 
veteran perfected an appeal to this decision.  Following a 
September 1997 Board remand and a November 1997 VA 
examination, in a December 1997 rating decision issued in 
January 1998, the RO recharacterized the veteran's low back 
disability as chronic low back strain with degenerative disc 
disease and assigned a 60 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (pursuant to which 
intervertebral disc syndrome (IVDS) is evaluated), effective 
November 15, 1993.  This rating has remained unchanged.

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and the May 2006 
SSOC.  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

A.  Period prior to September 23, 2002

Prior to September 23, 2002, IVDS was evaluated under 
Diagnostic Code 5293.  Under this diagnostic code, a maximum 
60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999-2002).  
Higher, maximum ratings of 100 percent were available either 
under Diagnostic Code 5285 for residuals of fracture of the 
vertebra with cord involvement, bedridden, or requiring long 
leg braces or under Diagnostic Code 5286 for unfavorable 
ankylosis (complete bony fixation) of the spine, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (1999-
2002).  As these diagnostic codes are not predicated on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the evidence provides no basis 
for more than the currently assigned 60 percent rating under 
former Diagnostic Code 5293 for the period prior to September 
23, 2002.

VA treatment records dated from January 1999 to September 23, 
2002 show that the veteran was primarily treated for 
abdominal pain and sometimes for low backache.  He was seen 
in April 1999 for complaints of back pain while changing a 
tire.  He had a history of low back pain in the past and 
intolerance to NSAIDs because of ulcer disease.  On 
examination, there was mild tenderness noted in the lower 
thoracic areas, without motor or sensory deficit.  X-rays 
showed no signs of fracture.  The assessment was low back 
pain, sprain.  He was prescribed Percocet and was to return 
if not better.  During an August 1999 routine medical visit, 
the veteran complained of chronic backache which he reported 
kept him from working.  He had not worked for the previous 9 
or 10 years.  The veteran was not taking any prescriptions 
for backache and reported that the pain was localized at the 
L4-L5 level with no radiation to the lower extremities.  
Surgery had been advised by a VA doctor in 1995, following a 
January 1995 magnetic resonance imaging (MRI) study that 
showed diffuse disc bulge with a small posterior disc 
herniation on the right causing compression of the anterior 
aspect of the thecal sac at L4-S1 and impingement upon the 
left S1 nerve root.  On physical examination, minimal 
tenderness was noted at the L4-L5 level without any pain 
radiation.  The assessment was chronic backache.  Percogesic, 
Darvon and Robaxin were prescribed.  It was recommended that 
he reduce his alcohol intake from 12 beers to 1 or 2 drinks 
per day.

On admission to a VA hospital for pneumonia in September 
1999, the veteran's extremities were without clubbing, 
cyanosis, or edema; peripheral pulses were normal.  
Neurological examination revealed no motor or sensory 
deficits.  His coordination and gait were both normal.  
During a November 1999 VA primary care visit, the veteran 
again reported that his chronic backache/degenerative joint 
disease was about the same as at the August 1999 visit.  On 
examination, no pedal edema was noted.  The assessment 
included chronic backache stable and alcohol and tobacco 
abuse.  During an April 2000 VA primary care visit, the 
veteran reported that his chronic backache/degenerative joint 
disease was about the same, stating that he had back pain all 
the time.  On examination, no acute clinical process was 
noted; overall, there was no change.  The chronic medical 
conditions were the same as listed in November 1999.  During 
an April 2001 initial primary care physician visit, the 
veteran reported a history of back injury and degenerative 
disc in 1973 with progressive pain.  He also stated that he 
had had back surgery at the Richmond VA Medical Center (VAMC) 
in 1995, and that he had declined a second surgery because it 
might not be successful.  On physical examination, clinical 
findings for the veteran's musculoskeletal and neurological 
systems were unremarkable.  The assessment included chronic 
low back injury and herniated disc disease.  

During an October 2001 primary care physician visit, the 
veteran stated that he still had a lot of back pain.  He 
walked with a cane.  The veteran was given oxycodone for his 
back pain and complained that that type of pain medication no 
longer helped due to adverse reactions.  He did not know when 
his back pain would get worse so therefore he did not know 
how to take his pain medication.

During an August 2000 SSA evaluation, the veteran reported 
that he formerly worked as a security guard and had been 
unemployed since 1987; that he had a history of degenerative 
disc disease of the lumbar spine; and that he had had an MRI 
and no operative procedure was recommended.  He complained 
that pain radiated from his lower back down both legs to his 
feet.  The veteran denied any focal weakness or numbness or 
any urinary dysfunction.  He had no history of arterial 
insufficiency to the lower extremities.  

On physical examination, no edema, redness, or warmth of the 
joint, or limb length discrepancies of the extremities were 
noted.  The veteran's spine was nontender to palpation.  
There was no kyphosis or scoliosis noted.  No neurological or 
motor or sensory deficits were noted.  Range of motion of the 
lumbar spine was diminished and noted to be from 0 to 45 
degrees on flexion/extension.  Otherwise, he had full range 
of motion of his upper and lower extremities and cervical 
spine.  Strength was noted to be 5/5 of all four extremities.  
The veteran was unable to heel and toe walk and squat.  His 
gait was antalgic.  The veteran had a cane that he used for 
support; however, he was able to walk short distances without 
it.  The diagnoses included history of recent exploratory 
laparotomy secondary to abdominal abscess with a right 
colectomy and a diverting colostomy and history of 
degenerative disc disease of the lumbar spine without 
evidence of radiculopathy.  

The SSA examiner added that there was no evidence of any 
focal motor or sensory deficits and that the veteran's 
ability to do any significant strenuous work-related activity 
was impaired on the basis of his colostomy as he had not 
reached the point of maximal medical improvement from the 
surgery performed in June 2000 to evaluate his ability to 
return to work.  He was able to sit, stand and move about.  
However, his ability to lift and carry was impaired.  The 
veteran had diminished range of motion in his lumbar spine, 
but, even with an antalgic gait, he was able to walk without 
the use of an assistive device.

Following an August 2000 mental evaluation, in September 
2000, the SSA continued to find that the veteran was disabled 
under its criteria due to degenerative disc disease and 
depression.

In a November 2001 VA examination report, the examiner noted 
that, in 1980, the veteran had been training to be an 
electrician but found that the electrician's bag was too 
heavy.  Then, he held a variety of jobs, to include as a 
janitor and a security guard until 1992, when he got Social 
Security.  The veteran complained of constant aching in the 
back, stating that he would get a flare-up in certain 
positions where his back would catch.  At such times, he had 
difficulty moving for about 3 days.  The veteran reported 
increased pain with prolonged walking, lifting, or bending; 
or going up inclines.  He indicated that the pain radiated to 
one leg or the other; either the front or the back, or 
sometimes both front and back. 

On physical examination, the veteran walked with an antalgic 
gait on the right, using a cane that he stated that he was 
told to use for stability.  During examination, the veteran 
walked without the cane and had a normal gait.  He dressed 
and undressed and got on and off the examining table 
independently.  Range of motion of the lumbar spine was 
recorded as: forward flexion to 70 degrees; extension to 15 
degrees; lateral flexion to 25 degrees, bilaterally; and 
rotation to 20 degrees, bilaterally.  There was no spasm or 
tenderness in the thoracic of lumbar spine.  He could walk on 
his toes and his heels.  Straight-leg raising was negative, 
bilaterally.  Deep tendon reflexes in the lower extremities 
were 1+ and equal.  Sensation was intact.  Strength at the 
ankles and both extensor hallucis was 5/5.  X-rays showed 
degenerative joint disease of the thoracic and lumbar spine.  
The examiner also noted the January 1995 MRI results.  The 
impression was degenerative disc disease of the lumbar spine 
and degenerative joint disease of the thoracic and lumbar 
spine.  The examiner added that, at that time, there was no 
clinical evidence of radiculopathy or sciatic neuropathy.  He 
concluded that it was not likely that the veteran's service-
connected low back disability was the only factor that 
rendered him unemployable, based on the examiner's perception 
of the veteran's ability to function.

The Board notes that a 60 percent rating is the maximum 
rating allowed using Diagnostic Code 5293.  The Board also 
notes that the veteran's disability does not involve a 
residual of a fractured vertebra, or any ankylosis; 
therefore, former Diagnostic Codes 5285 or 5286 (the only 
diagnostic codes then providing for assignment of more that a 
60 percent rating for disabilities of the spine), were not 
applicable.  Therefore, a rating in excess of 60 percent, for 
the period prior to September 23, 2002, is not warranted.

B.  Period from September 23, 2002
through September 25, 2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods:  on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

During an October 2002 VA primary care physician visit, the 
veteran complained of pain described as 9 on a scale of 1 to 
10.  On examination, no edema of the extremities was noted.  
The impression included low back pain.  He was prescribed 
Tylenol #4.  When seen in March 2003, he complained of pain 
described as 7 on a scale of 1 to 10.  On examination, the 
posterior aspect of the left knee tendon was tender; there 
was no edema of the extremities.  The impression included low 
back pain and osteoarthritis.  During a July 2003 VA primary 
care physician visit, the veteran complained of pain of 4 on 
a scale of 1 to 10.  On examination, no edema of the 
extremities was noted.  Again, the impression included low 
back pain and osteoarthritis. 

Thus, the Board notes that there is little medical evidence 
of record during this time period with which to rate the 
veteran's low back disability.  However, it is clear that 
during this time period, the medical evidence does not show a 
fractured vertebrae or ankylosis of the spine.  Nor does the 
medical evidence document that the veteran had any qualifying 
incapacitating episodes due to lumbar disc disease during the 
twelve-month period, or that he had any separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations, to warrant a higher rating.

C.  Period since September 26, 2003

Effective September 26, 2003, Diagnostic Code 5293 for IVDS 
was renumbered as Diagnostic Code 5243.  However, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  The revised criteria provide that 
IVDS is rated under the "incapacitating episode" methodology 
discussed above, or alternatively, under the General Rating 
Formula.  The formula provides that a 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  

VA treatment records dated since September 26, 2003 show that 
the veteran was primarily treated for abdominal pain and 
gastric/pancreatic disorders and sometimes for low back pain.  
During April, July, October and December 2004 VA primary care 
physician visits, the veteran complained of pain described as 
ranging from 2 to 8 on a scale of 1 to 10.  On examination, 
no edema of the extremities was noted.  The impression 
included low back pain and osteoarthritis/degenerative joint 
disease.  When seen in April 2005, the veteran complained of 
back pain lasting for three weeks, still not relieved, 
described as 9 on a scale from 1 to 10.  On examination, no 
edema of the extremities was noted.  However, the veteran's 
sacroiliac joint areas were tender.  The impression included 
sacroiliitis, low back pain and osteoarthritis.  During June 
and August 2005 VA primary care physician visits, the veteran 
complained of pain described as ranging from 4 to 6 on a 
scale of 1 to 10.  On examination, no edema of the 
extremities was noted.  The impression included 
osteoarthritis and/or degenerative joint disease.  When seen 
in October 2005, the veteran complained of fever and runny 
nose and pain of 8 on a scale of 1 to 10.  On examination, no 
edema of the extremities was noted.  The impression included 
low back pain and degenerative joint disease.  

During a January 2005 VA examination, the veteran continued 
to complain of pain in his lower back from time to time, 
which was aggravated by bending and lifting.  Following 
service discharge, he worked in a coal mine in the late 1970s 
and, in 1980, he got a job as a prison guard for about 2 1/2 
years.  However, he was unable to tolerate this latter 
position, as it required much standing and walking.  The 
examiner noted that the veteran never had any surgery on his 
back.  He has not had a back brace in recent times.  His main 
treatment over the past several years for his lower back has 
been medication in the form of NSAIDs and muscle relaxants.  
The veteran has had occasional physical therapy and has done 
exercises on his own at home.  Currently, he was complaining 
of pain in his lower back, radiating sometimes into his right 
leg with the question of numbness down the lateral aspect of 
the right leg.  The veteran stated that his lower back pain 
stayed predominantly in the center of his back and that he 
had significant limitation of movement of his lower back.  
Bending and lifting aggravated his back pain.  He indicated 
that he used to use a cane and has also had various 
orthopedic shoes for complaints of pelvic tilt.  The veteran 
asserted that he had too much pain to do his exercises and is 
intolerant to most pain medications because of his 
gastrointestinal and stomach problems.  He reported that he 
had a TENS unit, which he used frequently, but this wore out 
and he never had it replaced.  

On examination, the veteran was in no acute distress and 
complained of pain in his lower back.  There was diffuse 
tenderness over the lower lumbar region, some of which 
appeared to be subjective in nature.  There was no 
paravertebral spasm appreciated on palpation of the lower 
back.  He claimed tenderness in both sciatic notches but this 
appeared also to be largely subjective in nature.  Straight-
leg raising test was negative, bilaterally, although he 
claimed to have pain in his hips on flexion rather than 
relating to his back.  There did not appear to be any 
significant pelvic tilt on measurement.  Range of motion was 
recorded as: forward flexion to 30 degrees; extension to 10 
degrees; right lateral bending to 25 degrees and left lateral 
bending to 20 degrees.  Neurological examination of the lower 
extremities showed reflexes to be  2+ and symmetrical.  The 
veteran had good strength of the extensor hallucis longus, 
bilaterally.  There was no gross sensory deficit in either 
lower extremity.  He had difficulty toe walking.  X-rays of 
the lumbosacral spine revealed degenerative changes 
predominantly involving the interval between L1-L2 with some 
degenerative changes in the L4-L5 facet.  There was also 
slight anterior wedging of L1 and L2 and narrowing of the L1-
L2 disc space, consistent with early degenerative change.  
There were scattered osteophytes throughout the upper and 
mid-lumbar vertebrae, also consistent with mild to moderate 
degenerative change.  

The impression was chronic lumbosacral strain/sprain syndrome 
and underlying moderate degenerative arthritis of the 
lumbosacral spine.  The examiner added that it is difficult 
to separate the underlying degenerative change from the 
chronic strain over the past several years.  The examiner 
opined that the veteran's service-connected back condition 
appeared to be limiting him with regards to heavy lifting and 
excessive bending of the lumbosacral spine severe enough to 
render him incapable of obtaining gainful employment 
requiring any type of heavy lifting or excessive bending of 
his lumbosacral spine.  The examiner concluded that the 
veteran would be very well suited for sedentary type of work 
but manual labor would not be recommended.

Since September 26, 2003, the medical evidence described 
above neither reflects credible evidence of incapacitating 
episodes, nor any ankylosis of the entire spine (which is 
required for a rating in excess of 60 percent under the 
General Rating Formula).

The Board also points out that, under Note (1) of revised 
Diagnostic Codes 5235-5243, VA must continue to determine 
whether assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher 
schedular rating for the veteran's service-connected low back 
disability.  However, the Board notes that although the 
veteran's low back was subjectively hypersensitive, he was 
not found to have any other neurological impairment.  In 
addition, as he is rated as 60 percent disabling using the 
rating criteria in effect prior to September 23, 2002, such a 
rating already considers any neurological impairment and 
orthopedic impairment.  Thus, an additional rating for any 
neurological impairment is not warranted.  In addition, the 
veteran's orthopedic disability alone would only warrant a 40 
percent rating using the amended criteria, as he is not shown 
to have ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Further, in a absence of any 
neurological impairment, assigning separate ratings under 
orthopedic and neurological rating criteria would not yield a 
higher rating than his current 60 percent rating.  

D.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, regardless of the rating 
criteria in effect, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (1999-2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
under the current rating criteria (see VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998)).

The Board has considered the veteran's complaints of pain in 
evaluating the disability under consideration.  However, the  
Board finds that there is no medical evidence to support a 
finding that the veteran's pain is so disabling as to 
effectively result in ankylosis, which is required for the 
next higher rating under the  rating criteria in effect 
during any time period in question.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the lumbar spine disability, 
pursuant to Hart, and that a rating in excess of 60 percent 
must  be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

In this case, the veteran does meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for chronic low back strain with degenerative disc 
disease rated as 60 percent disabling.  However, the 
remaining question is whether the veteran's service-connected 
disability, in fact, renders him unemployable.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The central inquiry is "whether the veteran's service-
connected disability alone is of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

On his February 2000 VA Form 21-8940, the veteran indicated 
that he had a GED, and that he had trained as an electrician 
in May and June 2000.  The veteran asserts that his service-
connected lumbar spine disability prevents him from securing 
or following any substantially gainful occupation.  During VA 
examination in November 2001, the veteran indicated that, 
because of his low back disability he found that the 
electrician's bag was too heavy, and he stopped training to 
be an electrician.  Then, he held a variety of jobs as a 
janitor or as a security/prison guard until 1992, when he 
started to received Social Security disability.  
Specifically, the veteran claims that he was unable to 
tolerate the latter position, as it required much standing 
and walking.  In support his claim, in June 2006, he provided 
three lay statements from two former co-workers and an 
acquaintance, who had known him for about 15 years.  The 
veteran's former co-workers indicated that he was dismissed 
in 1989 from Hamilton Fence due to his inability to complete 
tasks, primarily loading trucks.  His back problem created a 
danger to himself and others due to his inability to lift, 
which in return could have resulted in injuries to himself 
and others.  His acquaintance indicated that on numerous 
occasions, the veteran was unable to do what should be simple 
tasks, for example, simple lifting, pulling or moving things.

Considering the evidence in light of the above, the  Board 
finds that preponderance of the evidence weighs against the 
claim for a TDIU.

The Board acknowledges that in a 1992 decision, the veteran 
was found disabled under SSA's disability criteria.  However, 
the Board notes that the September 1992 SSA decision 
indicated that the medical evidence established that the 
veteran had severe chronic back pain, tuberculosis, chronic 
and continuous alcohol dependency, and borderline 
intellectual functioning.  The SSA administrative law judge 
(ALJ) found that the veteran had the residual functional 
capacity to perform the physical exertion and nonexertional 
requirements of work except for lifting and carrying over 10 
pounds and that he was entitled to a sit/stand option.  
However, even though the veteran had the equivalent of a high 
school education, the ALJ found that he had no transferrable 
skills and that he was disabled due to severe chronic back 
pain and alcoholism.  

When re-evaluated in 1996 and 2000, the SSA continued to find 
the veteran disabled due to degenerative disc disease and 
anxiety disorder and degenerative disc disease and 
depression, respectively.  The most recent SSA decision was 
based partially on an August 2000 SSA medical evaluation.  In 
his evaluation report, the SSA examiner noted that there was 
no evidence of any focal motor or sensory deficits and that 
the veteran's ability to do any significant strenuous work-
related activity was impaired on the basis of his colostomy 
as he had not reached the point of maximal medical 
improvement from the surgery performed in June 2000 to 
evaluate his ability to return to work.  He added that the 
veteran was able to sit, stand and move about.  However, his 
ability to lift and carry was impaired.  The veteran had 
diminished range of motion in his lumbar spine, but, even 
with an antalgic gait, he was able to walk without the use of 
an assistive device.

Like the SSA examiners, the November 2001 and January 2005 VA 
examiners did not conclude that the veteran's service-
connected low back disability was the only factor that 
renders him unemployable, based on their perception of the 
veteran's ability to function.  The November 2001 VA examiner 
reported that, during examination, the veteran walked without 
a cane and had a normal gait.  He dressed and undressed and 
got on and off the examining table independently.  The 
examiner added that, at that time, there was no clinical 
evidence of radiculopathy or sciatic neuropathy.  Thus, this 
examiner concluded that it was not likely that the veteran's 
service-connected low back disability was the only factor 
that renders him unemployable.  

Similarly, the January 2005 VA examiner noted that, on 
examination, the veteran was in no acute distress but 
complained of pain in his lower back.  There was diffuse 
tenderness over the lower lumbar region, some of which 
appeared to be subjective in nature.  There was no 
paravertebral spasm appreciated on palpation of the lower 
back, even though the veteran claimed tenderness in both 
sciatic notches.  There did not appear to be any significant 
pelvic tilt on measurement.  Although range of motion was 
decreased, neurological examination of the lower extremities 
showed reflexes to be 2+ and symmetrical.  The veteran had 
good strength of the extensor hallucis longus, bilaterally.  
There was no gross sensory deficit in either lower extremity.  
He had difficulty toe walking.  This examiner added that it 
is difficult to separate the underlying degenerative change 
from the chronic strain over the past several years.  The 
examiner opined that the service-connected back condition 
appeared to be limiting the veteran with regards to heavy 
lifting and excessive bending of the lumbosacral spine severe 
enough to render him incapable of obtaining gainful 
employment requiring any type of heavy lifting or excessive 
bending of his lumbosacral spine.  Even so, this examiner 
concluded that the veteran would be very well suited for 
sedentary type of work, but manual labor would not be 
recommended.  

While the record does show that the veteran has not been 
employed for many years, the competent medical evidence fails 
to show that his service-connected low back disability alone 
renders him unemployable.  Rather, the competent medical 
evidence collectively, indicates that the veteran is 
unemployable due to his nonservice-connected psychiatric 
disorder(s), in addition to his service-connected lumbar 
spine disability.  As noted above, in determining whether a 
TDIU is warranted, consideration may not be given to 
impairment caused by the veteran's nonservice-connected 
disabilities.  See Van Hoose, 4 Vet. App. at 363.  

Here, the SSA concluded that the veteran's severe 
degenerative disc disease of the lumbar spine, together with 
various nonservice-connected mental disorders, rendered him 
disabled.  Both VA examiners ultimately tendered opinions 
that the veteran's low back disability alone did not render 
him unemployable.  In particular, the January 2005 VA 
examiner opined that the veteran should be able to maintain 
some type of sedentary employment, opinions that weigh 
against the claim for a TDIU.  These opinions were not only 
based on medical examination of the veteran, but also based 
on full review of the claims file.  While such a review is 
not necessarily required in every case (see VAOPGCPREC 20-95 
(July 14, 1995)), such a review is important here in 
considering the extent of impairment, and resulting impact on 
employability, of all the veteran's disabilities, not only 
his low back disability.  The Board thus finds that the VA 
examiners' opinions constitute the most probative medical 
opinion on the unemployability question.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the assertions of the veteran, of 
his acquaintance/former co-workers and of the veteran's 
representative, advanced in his November 2007 Informal 
Hearing Presentation, that the veteran's work history and 
educational background make it unconscionable to assume that 
he is able to maintain gainful employment in sedentary job 
fields.  His representative noted that the veteran possesses 
no office skills, nor is it reasonable to expect that the 
veteran could be successfully retrained to such an extent as 
to make a substantial living.  However, as laypersons not 
shown to possess appropriate medical training and expertise, 
none of the identified individuals is competent to render a 
probative opinion on such a medical matter.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

A rating in excess of 60 percent for chronic low back strain 
with degenerative disc disease is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


